          Case 1:21-cv-05210-JPO Document 7 Filed 08/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALONZO SPENCER OWENS,
                    Plaintiff,
                                                                   21-CV-5210 (JPO)
                     -v-
                                                                        ORDER
 LORETTA A. PRESKA,
                                Defendant.


J. PAUL OETKEN, District Judge:

       On August 18, 2021, Plaintiff Alonzo Spencer Owens, proceeding pro se, moved for an

extension of time to file a notice of appeal of the Court’s June 21, 2021 dismissal of his case.

(Dkt. No. 6.)

       Owens argues that he did not receive notice of the dismissal until the Court mailed a

physical copy of the dismissal order on July 23, 2021. Although Owens consented to receive

electronic service, the Court is sympathetic to his argument. (Dkt. No. 2.) Indeed, to ensure that

Owens received notice of the dismissal, the Court in the June 21, 2021 dismissal order directed

the Clerk of Court to mail a physical copy of the order to Owens. (Dkt. No. 4.) It was only after

Owens filed his July 16, 2021 letter following up on his complaint that the Court realized that the

mailing had not been made promptly and that Owens was evidently unaware of the dismissal.

(Dkt. No. 5.) Based on the delay in mailing the dismissal order to Owens, the Court finds

excusable neglect or good cause, sufficient to extend Owens’s time to file a notice of appeal.

Fed. R. App. P. 4(a)(5).

       Owens’s motion for an extension of time is GRANTED. The Court extends his time to

file a notice of appeal by 14 days.




                                                 1
         Case 1:21-cv-05210-JPO Document 7 Filed 08/20/21 Page 2 of 2




      The Clerk of Court is directed to mail a copy of this order to Owens and to close the

motion at Docket Number 6.

SO ORDERED.

Dated: August 20, 2021
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge




                                               2
